Exhibit 10.2


FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of August 14, 2019 (this
“Amendment”), is entered into among ALBEMARLE CORPORATION, a Virginia
corporation (the “Company”), ALBEMARLE EUROPE SRL, a limited liability company
organized under the laws of Belgium (“société à responsabilité limitée”)
(“Albemarle Europe”, and together with the Company and any other Subsidiary of
the Company party hereto pursuant to Section 2.14, collectively, the
“Borrowers”), the Lenders party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement (as defined below and as
amended by this Amendment).
RECITALS
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of June 21, 2018 (the “Credit
Agreement”);
WHEREAS, the Company has requested certain amendments to the Credit Agreement;
and
WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.    Amendments.
(a)    Section 1.01.
(i)    The following definition in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:
“Maturity Date” means the later of (a) August 14, 2024 and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided, however that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
(ii)    The definition of “MLPFS” appearing in Section 1.01 of the Credit
Agreement is hereby deleted, and every occurrence of “MLPFS” appearing in the
Credit Agreement is hereby deleted and replaced with “BAS”.
(iii)    A new definition of “BAS” is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


1



--------------------------------------------------------------------------------




“BAS” means BofA Securities, Inc., in its capacity as joint lead arranger and
joint bookrunner, and its successors.
(iv)    A new definition of “Blocking Law” is hereby added to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order to read as follows:
“Blocking Law” means:
(a)    any provision of Council Regulation (EC) No 2271/1996 of 22 November 1996
(or any law or regulation implementing such Regulation in any member state of
the European Union or the United Kingdom); and
(b)    any similar blocking or anti-boycott law in the United Kingdom.
(b)    Section 6.20. Section 6.20(b) of the Credit Agreement is hereby amended
to read as follows:
(b)    The Borrowers and their Subsidiaries are in compliance in all material
respects with applicable anti-corruption Laws (it being understood and agreed
that the foregoing representation and warranty shall not be deemed to be
inaccurate on account of conduct described in Schedule 6.20 solely to the extent
such conduct has occurred prior to the Closing Date (and, for the avoidance of
doubt, is not continuing on the date on which such representation and warranty
is made or deemed to be made hereunder)) and have instituted and maintain in
effect policies and procedures reasonably designed to promote and achieve
compliance with such Laws.
(c)    Section 8.01. Section 8.01(dd) of the Credit Agreement is hereby amended
by replacing the phrase “25%” therein with the phrase “30%”.
(d)    Section 8.07.
(i) Section 8.07(f) of the Credit Agreement is hereby amended by removing the
“and” after the “;”.
(ii) Section 8.07(g) of the Credit Agreement is hereby amended to read as
follows:
(g)    other Indebtedness, provided that the aggregate outstanding principal
amount of such Indebtedness shall not exceed the difference between (i) 30% of
Consolidated Net Tangible Assets as appearing in the latest balance sheet
delivered pursuant to Section 7.01 minus (ii) the aggregate outstanding
principal amount of Indebtedness of the Company secured by Liens permitted by
Section 8.01(dd); and
(iii) A new Section 8.07(h) is hereby added to the Credit Agreement to read as
follows:


2



--------------------------------------------------------------------------------




(h)    any guarantee given pursuant to section 8a of the German Act on Partial
Retirement (Altersteilzeitgesetz) or section 7e of the Fourth Book of the German
Social Code (Sozialgesetzbuch IV).
(e)    Section 8.08. The following new sentence is hereby added to the end of
Section 8.08 of the Credit Agreement to read as follows:
Any provision of this Section 8.08 or Section 6.20 shall not apply to any Person
if and to the extent that it would result in a breach, by or in respect of that
Person, of any applicable Blocking Law.
(f)    Section 11.25. A new Section 11.25 is hereby added to the Credit
Agreement to read as follows:
11.25    Acknowledgment Regarding any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.


3



--------------------------------------------------------------------------------




Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.25, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
(g)    Schedule 6.20. A new Schedule 6.20 (Certain Anti-Corruption Laws Matters)
to the Credit Agreement, in the form attached hereto as Attachment A, is hereby
inserted immediately after Schedule 6.17 (Subsidiaries) of the Credit Agreement,
and a corresponding reference to “6.20 Certain Anti-Corruption Laws Matters” is
hereby inserted immediately after “6.17 Subsidiaries” in the list of Schedules
in the Table of Contents of the Credit Agreement.
(h)    Exhibit D. Exhibit D (Form of Compliance Certificate) is hereby deleted
and replaced in its entirety with the form attached hereto as Attachment B.
2.    Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof when all of the conditions set forth in this Section
2 shall have been satisfied.
(a)    Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of each of the Borrowers, the Administrative Agent and
each Lender.


4



--------------------------------------------------------------------------------




(b)    Resolutions, etc. The Administrative Agent shall have received (i) a
certificate of the Company dated as of the date hereof signed by a Responsible
Officer of the Company (A) certifying and attaching the resolutions adopted by
the Company approving or consenting to this Amendment and (B) certifying that,
before and after giving effect to this Amendment, (1) the representations and
warranties contained in Article VI of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this clause (B)(1), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01 of the Credit Agreement, and (2) no Default
exists, and (ii) a decision of the director of Albemarle Europe dated as of the
date hereof signed by the director of Albemarle Europe approving Albemarle
Europe’s execution of this Amendment and granting power of attorney to Cédric
Janssens to execute this Amendment.
(c)    Legal Opinions. The Administrative Agent shall have received opinions of
counsel to the Borrowers in form and substance reasonably satisfactory to the
Administrative Agent.
(d)    Lender/Arranger Fees. The Company shall have paid all agreed arrangement
fees and extension fees to the Lenders and BofA Securities, Inc., as applicable.
3.    Expenses. The Borrowers agree to reimburse the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable documented fees and
expenses of Moore & Van Allen PLLC.
4.    Ratification. Each Borrower acknowledges and consents to the terms set
forth herein and agrees that this Amendment does not impair, reduce or limit any
of its obligations under the Loan Documents, as amended hereby. This Amendment
is a Loan Document.
5.    Authority/Enforceability. Each Borrower represents and warrants as
follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Borrower and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) applicable
Debtor Relief Laws, (ii) fraudulent transfer or conveyance laws, and (iii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party is
required in


5



--------------------------------------------------------------------------------




connection with the execution, delivery or performance by such Borrower of this
Amendment, except for those the failure to obtain, occur or make would not
reasonably be expected to have a Material Adverse Effect.
(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
violate, contravene or conflict with any Laws applicable to it, except in the
case of clause (ii), to the extent that it would not reasonably be expected to
have a Material Adverse Effect.
6.    Representations and Warranties of the Borrowers. Each Borrower represents
and warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects as of the date hereof unless they
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no Default
exists.
7.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.
8.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
10.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.
11.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[remainder of page intentionally left blank]




6



--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


BORROWERS:                ALBEMARLE CORPORATION,
a Virginia corporation
By:
/s/ Amy M. Dunbar        
Name:    Amy M. Dunbar
Title:    Vice President and Treasurer



ALBEMARLE EUROPE SRL,
a limited liability company organized under the laws of Belgium


By:
/s/ Isabelle Miesing        
Name:    Isabelle Miesing
Title:    Director







ALBEMARLE CORPORATION
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By:
/s/ Ronaldo Naval        
Name:    Ronaldo Naval
Title:    Vice President







ALBEMARLE CORPORATION
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





LENDERS:        BANK OF AMERICA, N.A.,
        as a Lender, L/C Issuer and Swing Line Lender
By:
/s/ Brandon Weiss        
Name:    Brandon Weiss
Title:    Vice President

JPMORGAN CHASE BANK, N.A.,
as a Lender
By:
/s/ John Kushnerick        
Name:    John Kushnerick
Title:    Executive Director

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Nathan R. Rantala        
Name:    Nathan R. Rantala
Title:    Managing Director

MUFG BANK, LTD.
F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
By:
/s/ Victor Pierzchalski        
Name:    Victor Pierzchalski
Title:    Authorized Signatory

MIZUHO BANK, LTD.,
as a Lender
By:
/s/ Tracy Rahn            
Name:    Tracy Rahn
Title:    Authorized Signatory







ALBEMARLE CORPORATION
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By:
/s/ Peggy Yip            
Name:    Peggy Yip
Title:    Vice President

SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
By:
/s/ Michael Maguire        
Name:    Michael Maguire
Title:    Executive Director

U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:
/s/ Mark Irey            
Name:    Mark Irey
Title:    Vice President

THE NORTHERN TRUST COMPANY,
as a Lender
By:
/s/ Andrew D. Holtz        
Name:    Andrew D. Holtz
Title:    Senior Vice President

SANTANDER BANK, N.A.,
as a Lender
By:
/s/ Xavier Ruiz Sena        
Name:    Xavier Ruiz Sena
Title:    Managing Director

SUNTRUST BANK,
as a Lender




ALBEMARLE CORPORATION
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





By:
/s/ Julie Lindberg        
Name:    Julie Lindberg
Title:    Vice President







ALBEMARLE CORPORATION
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






Attachment A


Schedule 6.20
Certain Anti-Corruption Laws Matters


As previously reported in its filings with the SEC, the Company received
information regarding potential improper payments being made by third party
sales representatives of the Company’s Refining Solutions business, within its
Catalysts segment.






        



--------------------------------------------------------------------------------






Attachment B


Exhibit D


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: , 20__


To:    Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement, dated as of June 21, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”) among Albemarle Corporation, a Virginia corporation (the “Company”),
Albemarle Europe SRL, a limited liability company organized under the laws of
Belgium (“société privée à responsabilité limitée”) (“Albemarle Europe”, and
together with Company and any other Subsidiary of the Company party to the
Credit Agreement pursuant to Section 2.14 thereof, collectively, the
“Borrowers”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Swing Line Lender. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                              of the Company, and that, in
[his/her] capacity as such, [he/she] is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Company, and that:


[Use following paragraph 1 for fiscal year-end financial statements:]


[1.    Attached hereto as Schedule 1 are the audited financial statements
required by Section 7.01(a) of the Credit Agreement for the fiscal year of the
Company ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.]


[Use following paragraph 1 for fiscal quarter-end financial statements:]


[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Company ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the
Consolidated Group in all material respects in accordance with GAAP as of the
above date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.]


[select one:]


[2.    To the best knowledge of the undersigned during such fiscal period, no
Default or Event of Default exists as of the date hereof.]


[or:]






        



--------------------------------------------------------------------------------





[the following is a list of each existing Default or Event of Default, the
nature and extent thereof, and the proposed actions of the Borrowers with
respect thereto:]


3.    The financial covenant analyses and information set forth on Schedule 2
attached hereto (i) are true and accurate on and as of the date of this
Certificate and (ii) demonstrate compliance with Section 8.06 of the Credit
Agreement.


4.    Set forth below is a summary of all material changes in GAAP affecting the
Company and in the consistent application thereof by the Company occurring
during the most recent fiscal quarter ending prior to the date hereof, the
effect on the financial covenants resulting therefrom, and a reconciliation
between calculation of the financial covenants before and after giving effect to
such changes:




[signature page follows]








        



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________ ___, ______.


ALBEMARLE CORPORATION,
a Virginia corporation




By:                    
Name:
Title:








        



--------------------------------------------------------------------------------






Schedule 1
to Compliance Certificate


Financial statements for the fiscal [year][quarter] of the Company ended as of
__________, 20__


[see attached]










        



--------------------------------------------------------------------------------






Schedule 2
to Compliance Certificate


Computation of Financial Covenants


1.    Consolidated Leverage Ratio


(a)    Consolidated Funded Debt as of such date:


(i)
all obligations for borrowed money, whether current or

long-term (including the Obligations under the Credit
Agreement), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar
instruments, including convertible debt instruments        $        


(ii)    all purchase money indebtedness (including indebtedness
and obligations in respect of conditional sales and title
retention arrangements, except for customary conditional
sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred
purchase price of property or services (other than trade
accounts payable incurred in the ordinary course of business
and payable on customary trade terms)                $        


(iii)    all contingent obligations under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety
bonds and similar instruments                    $        


(iv)    the Attributable Principal Amount of capital leases and
Synthetic Leases                        $        


(v)    the Attributable Principal Amount of Securitization
Transactions                            $        


(vi)    all preferred stock and comparable equity interests providing
for mandatory redemption, sinking fund or other like payments
within 91 days following the Maturity Date currently in effect    $        


(vii)    Guarantees in respect of Funded Debt of another Person        $        


(viii)    Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer,
and, as such, has personal liability for such obligations, but only
to the extent there is recourse to such Person for payment
thereof                                $        




        



--------------------------------------------------------------------------------





(ix)    Consolidated Funded Debt
[(a)(i) + (a)(ii) + (a)(iii) + (a)(iv) + (a)(v) + (a)(vi) + (a)(vii)
+ (a)(viii)]                            $        


(b)    Consolidated EBITDA for the period of the four fiscal quarters ending on
such date:


(i)    Consolidated Net Income for such period            $        


To the extent deducted in calculating such Consolidated Net Income (other than
clause (b)(xi) below), without duplication:


(ii)    Consolidated Interest Charges for such period            $        


(iii)    the provision for federal, state, local and foreign income taxes
payable by the Consolidated Group for such period        $        


(iv)    the amount of depreciation and amortization expense for such
period                                $        


(v)    non-cash expenses for such period (excluding any non-cash
expense to the extent that it represents an accrual of or reserve
for cash payments in any future period)                $        




(vi)    non-cash goodwill impairment charges                 $        


(vii)     any non-cash loss attributable to the mark-to-market
adjustments in the valuation of pension liabilities (to the extent
the cash impact resulting from such loss has not been realized)
in accordance with Accounting Standards Codification 715
(ASC 715)                            $        


(viii)     any fees, expenses or charges (other than depreciation or
amortization expense) related to any Acquisition, Disposition,
issuance of equity interests, other transactions (excluding
intercompany transactions) permitted by Section 8.02 of the
Credit Agreement, or the incurrence of Indebtedness not
prohibited by the Credit Agreement (including any refinancing
or amendment thereof) (in each case, whether or not
consummated), including, but not limited to, such fees, expenses
or charges related to the Credit Agreement and the other Loan
Documents and any amendment or other modification of the
Credit Agreement or the other Loan Documents            $        


(ix)    any expense to the extent that a corresponding amount is
received during such period in cash by the Company or any of
its Subsidiaries under any agreement providing for
indemnification or reimbursement of such expenses        $        






        



--------------------------------------------------------------------------------





(x)    any expense with respect to liability or casualty events or business
interruption to the extent reimbursed to the Company or any of its
Subsidiaries during such period by third party insurance        $        


(xi)    the amount of dividends or distributions or other payments
(including any ordinary course dividend, distribution or other
payment) that are actually received in cash (or converted into
cash) for such period by a member of the Consolidated Group
from any Person that is not a member of the Consolidated Group
or otherwise in respect of any unconsolidated investment        $        


To the extent included in calculating such Consolidated Net Income:


(xii)
non-cash income during such period (excluding any non-cash

income to the extent that it represents cash receipts in any future
period)                                $        


(xiii)    any non-cash gains attributable to the mark-to-market
adjustments in the valuation of pension liabilities in accordance
with Accounting Standards Codification 715 (ASC 715)        $        


(xiv)    Consolidated EBITDA
[(b)(i) + (b)(ii) + (b)(iii) + (b)(iv) + (b)(v) + (b)(vi) + (b)(vii)
+ (b)(viii) + (b)(ix) + (b)(x) + (b)(xi) – (b)(xii) – (b)(xiii)]    $        


(c)    Consolidated Leverage Ratio
[(a)(ix)/(b)(xiv)]                            __________:1.0










        

